DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 01/25/2021 has been considered and entered.  The argument was considered but was not found to be persuasive.  Therefore, the previous rejections are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tsou et al. (US 2014/0179578)
In regards to claims 1 – 3, Tsou teaches alternative block copolymer of an alpha olefin block and an alkyl methacrylate, wherein the olefin has from 2 to 12 carbon atoms and molecular weight of the block of from 1000 to 500,000, and the poly(alkyl methacrylate) block has one or more alkyl methacrylates with alkyl side chains having from 1 to 100 carbon atoms  and the block having a number average molecular weight of from 1000 to 500,000 (abstract).  Since each of the block has molecular weights that overlap the claimed range, the block copolymer formed will have a molecular weight that overlaps the claimed range.  For instance, in the examples, the block copolymer has a molecular weight of 54,000 g/mol which is so close to the claimed range of up to about 50,000 g/mol as to be obvious [0052].  The copolymer is present in lubricant composition in amounts of from 0.1 to 20 wt. % [0001, 0008].  
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)
The polymer synthesis includes an ATRP macroinitiator which provides a linking group between the methacrylate and olefin blocks [page 3 structures; 0030 – 0032].  The number average molecular weight provides the number of repeat units n and m of the claims.  The number of carbon atoms of the alkyl group in the methacrylate provides the R’ group of the claims, and the number of carbon atoms of the alkyl group of the alpha olefin provides the R group of the claims.  The claimed limitations are thus overlapped.
When the copolymer is used in lubricating oil, it would be expected to provide the same shearing properties as claimed [Table 1].
In regards to claims 4 – 7, Tsou teaches the polymer having the claimed limitations and thus provides polymers that consists essentially of the claimed group.  The process of making the 
In regards to claims 8, 9, Tsou teaches the polymer having the claimed block polymer having linking group F-III.1 of claim 9 as provided previously [page 3 structures; 0030 – 0032].  
In regards to claim 10, Tsou teaches the polymer which can be a diblock, triblock or tetrablock [0022].  A diblock polymer provides a single block of the olefin and a single block of the methacrylate.
In regards to claim 11, Tsou teaches the polymer which comprises linear or branched olefins or linear or branched methacrylate which meets the limitations F-I and F-II of the claims [0023, 0024].
In regards to claim 12, Tsou teaches lubricant composition comprising the block copolymer which is a viscosity improver.  The composition comprises lubricating base oil [0033].  The claims are directed to the copolymer and thus the limitations directed to their intended use carries no patentable weight.
In regards to claims 13, 14, Tsou teaches the copolymer of the claims and thus would be expected to have similar properties as claimed.  
In regard to claim 15, Tsou teaches lubricating oil composition having the claimed amount of the copolymer as previously discussed.
In regards to claim 16, Tsou teaches lubricating oil composition comprising the copolymer as previously stated.  In one embodiment, the composition is PAO4 which is a Group IV oil having a kinematic viscosity at 100ºC of 4 cSt (Table 1).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicants argue that while Tsou broadly teaches molecular weight of the PAO and PAMA that overlaps the claimed range, the examples in Tsou provide molecular weight that is outside of the claimed range and thus the claimed molecular weight would not have been obvious and persons of ordinary skill in the art would not have been able to prepare polymers having the molecular weights of the claims which provides the shear thinning onset shear rate in oils as claimed.  The argument is not persuasive.
As applicants correctly noted, Tsou teaches molecular weights that overlap the claimed ranges and such ranges would have been obvious.  The scope of Tsou’s teachings are not limited to the examples alone.  Thus, similar molecular weight polymers having similar shear thinning onset shear rates would have been achieved.
Applicants argues that Tsou does not recognize the unexpected benefit of using C6 or higher monomers to form bottle brush polymers.  The argument is not persuasive.
Applicants merely recite a property of the claimed polymer but fail to provide a demonstration of unexpected results.  There are not inventive examples and comparative examples commensurate in scope with the claims and sufficient to rebut the case of obviousness.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723.  The examiner can normally be reached on 8-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771